Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
	The rejection of claims 1, and 3-5 is withdrawn.
	Claims 1, 3-5, 16 and 18-20 are allowed.	
	With regards to claims 6-10 new grounds of rejection have been set forth in further view of An improved fast acquisition phase frequency detector for high speed phaselocked loops (Zhang et al.)

Allowable Subject Matter
s 1, 3-5, 16 and 18-20 are allowed.
Claims 11, 13-15, and 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 6-10 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over An improved fast acquisition phase frequency detector for high speed phaselocked loops (Zhang et al.) in view of United States Patent Application Publication No.: US 2015/0008763 A1 (Kunemund et al.).

As Per Claim 6: Zhang et al. teaches: An apparatus comprising:

- a phase detector to receive a reference clock and a feedback clock, wherein the phase detector is to identify as an output a difference between a phase of the reference clock and a phase of the feedback clock; and 
	(Zhang et al., Page 2 Section INTRODUCTION, Figure 1, “

    PNG
    media_image1.png
    181
    510
    media_image1.png
    Greyscale
 ”).
	(Zhang et al., Page 2 Section INTRODUCTION, Paragraph 2, Lines 1-5, “The block diagram of a typical phase-locked loop, as shown in Fig.1, mainly consists of five parts: phase frequency detector (PFD), charge pump (CP), loop filter (LF), voltage-controlled oscillator (VCO) and frequency divider. Phase frequency detector is a key building block that can detect both phase and frequency difference between the input reference signal and the feedback signal, and then generate outputs voltage pulses whose width is proportional to the phase difference [3]. ”).

Zhang et al. does not teach the following limitation however Kunemund in analogous art does teach the following limitation:
- one or more switchable heat elements controllable by an output of the phase detector. 
	(Kunemund, Claims 14-16, “14.  The circuit arrangement of claim 13, wherein the circuit arrangement is set up to take the delay with which the transmission element outputs the  supplied logic levels by means of the outputs as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	15.  The circuit arrangement of claim 13, further comprising: a ring oscillator that has the transmission element, wherein the circuit arrangement is set up to take the frequency of the ring oscillator as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	16.  The circuit arrangement of claim 13, wherein the operating parameter is an operating temperature for the circuit arrangement or a supply voltage for the circuit arrangement.”).


As Per Claim 7: The rejection of claim 6 is incorporated and further Zhang et al. does not explicitly tach the following limitation however Kunemund in analogous art does teach the following limitation:
- one or more bit-cells positioned near the one or more switchable heat elements such that heat from the one or more switchable heat elements is to change electrical characteristics of the one or more bit-cells. 
	(Kunemund, Claims 14-16, “14.  The circuit arrangement of claim 13, wherein the circuit arrangement is set up to take the delay with which the transmission element outputs the 
supplied logic levels by means of the outputs as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	15.  The circuit arrangement of claim 13, further comprising: a ring oscillator that has the transmission element, wherein the circuit arrangement is set up to take the frequency of the ring oscillator as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	16.  The circuit arrangement of claim 13, wherein the operating parameter is an operating temperature for the circuit arrangement or a supply voltage for the circuit arrangement.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang et al. and Kunemund as Zhang et al. provides details of a phase locked loop (PLL) which was an element of obvious interchangeable variation on setting up a physically unclonable function (PUF) as provided by Kunemund.

As Per Claim 8: The rejection of claim 7 is incorporated and further Zhang et al. does not explicitly tach the following limitation however Kunemund in analogous art does teach the following limitation:
- an oscillator positioned near the one or more switchable heat elements such that heat from the one or more switchable heat elements is to change electrical characteristics of the oscillator. 
	(Kunemund, Claims 14-16, “14.  The circuit arrangement of claim 13, wherein the circuit arrangement is set up to take the delay with which the transmission element outputs the 
supplied logic levels by means of the outputs as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	15.  The circuit arrangement of claim 13, further comprising: a ring oscillator that has the transmission element, wherein the circuit arrangement is set up to take the frequency of the ring oscillator as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	16.  The circuit arrangement of claim 13, wherein the operating parameter is an operating temperature for the circuit arrangement or a supply voltage for the circuit arrangement.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang et al. and Kunemund as Zhang et al. provides details of a phase locked loop (PLL) which was an element of obvious interchangeable variation on setting up a physically unclonable function (PUF) as provided by Kunemund.

As Per Claim 9: The rejection of claim 8 is incorporated and further Zhang et al. does not explicitly tach the following limitation however Kunemund in analogous art does teach the following limitation:
- a divider coupled to the oscillator and the phase detector, wherein the divider is to provide the feedback clock. 

supplied logic levels by means of the outputs as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	15.  The circuit arrangement of claim 13, further comprising: a ring oscillator that has the transmission element, wherein the circuit arrangement is set up to take the frequency of the ring oscillator as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	16.  The circuit arrangement of claim 13, wherein the operating parameter is an operating temperature for the circuit arrangement or a supply voltage for the circuit arrangement.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang et al. and Kunemund as Zhang et al. provides details of a phase locked loop (PLL) which was an element of obvious interchangeable variation on setting up a physically unclonable function (PUF) as provided by Kunemund.

As Per Claim 10: The rejection of claim 8 is incorporated and further Zhang et al. does not explicitly tach the following limitation however Kunemund in analogous art does teach the following limitation:
- a transistor coupled to a supply rail and the ring oscillator, wherein the transistor is positioned near the one or more switchable heat elements such that heat from the one or more switchable heat elements is to change electrical characteristics of the transistor, wherein a source terminal and a gate terminal of the transistor are coupled together. 
	(Kunemund, Claims 14-16, “14.  The circuit arrangement of claim 13, wherein the circuit arrangement is set up to take the delay with which the transmission element outputs the 

 	15.  The circuit arrangement of claim 13, further comprising: a ring oscillator that has the transmission element, wherein the circuit arrangement is set up to take the frequency of the ring oscillator as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	16.  The circuit arrangement of claim 13, wherein the operating parameter is an operating temperature for the circuit arrangement or a supply voltage for the circuit arrangement.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang et al. and Kunemund as Zhang et al. provides details of a phase locked loop (PLL) which was an element of obvious interchangeable variation on setting up a physically unclonable function (PUF) as provided by Kunemund.

As Per Claim 21: Zhang et al. teaches: An apparatus comprising:

- a memory to store one or more instructions; and
- a processor circuitry to execute one or more instructions, wherein the processor circuitry includes a heat locked loop to maintain a temperature of a region that includes one or more bit-cells of physically unclonable function circuit, wherein the heat locked loop comprises:
- a circuitry to receive a reference clock and a feedback clock, wherein the circuitry is to identify as an output a difference between a phase of the reference clock and a phase of the feedback clock; and
	(Zhang et al., Page 2 Section INTRODUCTION, Paragraph 1, “Due to the circuit complexity and operation frequency rising up, phase-locked loops (PLL) [1] have been widely applied in many high-speed designs, such as microprocessors or communication systems. PLL embedded in these high-performance integrated circuits plays an important role in clock management, and is commonly used as jitter filter or frequency synthesizer [2] to provide high-quality clock signal for the high-speed systems.”).
	(Zhang et al., Page 2 Section INTRODUCTION, Figure 1, “

    PNG
    media_image1.png
    181
    510
    media_image1.png
    Greyscale
 ”).
	(Zhang et al., Page 2 Section INTRODUCTION, Paragraph 2, Lines 1-5, “The block diagram of a typical phase-locked loop, as shown in Fig.1, mainly consists of five parts: phase frequency detector (PFD), charge pump (CP), loop filter (LF), voltage-controlled oscillator (VCO) and frequency divider. Phase frequency detector is a key building block that can detect both phase and frequency difference between the input reference signal and the feedback signal, and then generate outputs voltage pulses whose width is proportional to the phase difference [3]. ”).

Zhang et al. does not teach the following limitation however Kunemund in analogous art does teach the following limitation:
- distributed heater circuitry coupled to the circuitry, wherein the distributed heater circuitry includes a switch controllable by the output of the circuitry.
	(Kunemund, Claims 14-16, “14.  The circuit arrangement of claim 13, wherein the circuit arrangement is set up to take the delay with which the transmission element outputs the  supplied logic levels by means of the outputs as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	15.  The circuit arrangement of claim 13, further comprising: a ring oscillator that has the transmission element, wherein the circuit arrangement is set up to take the frequency of the ring oscillator as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	16.  The circuit arrangement of claim 13, wherein the operating parameter is an operating temperature for the circuit arrangement or a supply voltage for the circuit arrangement.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang et al. and Kunemund as Zhang et al. provides details of a phase locked loop (PLL) which was an element of obvious interchangeable variation on setting up a physically unclonable function (PUF) as provided by Kunemund.

As Per Claim 22: The rejection of claim 21 is incorporated and further Zhang et al. teaches:
- the circuitry comprises one of a phase detector, phase frequency detector, or a time-to-digital converter.
	(Zhang et al., Page 2 Section INTRODUCTION, Figure 1, “

    PNG
    media_image1.png
    181
    510
    media_image1.png
    Greyscale
 ”).
	(Zhang et al., Page 2 Section INTRODUCTION, Paragraph 2, Lines 1-5, “The block diagram of a typical phase-locked loop, as shown in Fig.1, mainly consists of five parts: phase frequency detector (PFD), charge pump (CP), loop filter (LF), voltage-controlled oscillator (VCO) and frequency divider. Phase frequency detector is a key building block that can detect both phase and frequency difference between the input reference signal and the feedback signal, and then generate outputs voltage pulses whose width is proportional to the phase difference [3]. ”).

As Per Claim 23: The rejection of claim 21 is incorporated and further Zhang et al. does not explicitly tach the following limitation however Kunemund in analogous art does teach the following limitation:
- an amplifier having a first input coupled to the switch; and resistive devices coupled to a second input of the amplifier.
	(Kunemund, Paragraph [0122], “DFTG circuits can be connected by means of their input nodes and/or output nodes (X1, X0, Y1, Y0) to analog circuits (e.g. (differential) amplifier circuits) too.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang et al. and Kunemund as Zhang et al. provides details of a phase locked loop (PLL) which was an element of obvious interchangeable variation on setting up a physically unclonable function (PUF) as provided by Kunemund.

Relevant Prior Art
	DScanPUF: A Delay-Based Physical Unclonable Function Built Into Scan Chain and Physical Unclonable Functions based on Temperature Compensated Ring Oscillators show varous schemes of physically unclonable functions using phase locked loops

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434